ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-117 concluding that CARL J. VALORE of LINWOOD, who was admitted to the bar of this State in 1960, should be suspended from the practice of law for a period of six months for violating RPC 1.15 (failure to safeguard escrow funds and failure to comply with the recordkeeping provisions of R. 1:21-6) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that respondent should remain suspended until the conclusion of all ethics matters pending against him;
And good cause appearing;
It is ORDERED that CARL J. VALORE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
*226ORDERED that respondent shall remain suspended from practice until the conclusion of all ethics matters pending against him; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.